LACOMBE, Circuit Judge.
As to the following claims for return of stock, concededly, in each instance, the property of the claimant, except for lien thereon for alleged indebtedness arising from transactions of purchase and sale, the accountants for receivers and for defendant are not in accord as to the balance due. The transactions are alleged to have taken place here and the books were kept here. The several claims are referred to John J. Townsend, Esq., as special master, to take testimony, and report what sums, if any, should be paid by each claimant as a condition for return of his stock. The master will bear in mind that this is not a general investigation of the issues in the case as to the keeping of fraudulent books and the making of fictitious entries. The present investigation is confined to the entries in the account of each claimant. The investigation begins with the concession that the stock (or bonds) belongs, except for claims against it, to the customer. The defendant will have an opportunity to show by any competent evidence what balance is due to it from the customer. Should that balance not agree with the balance shown by the books, the receivers will put on the stand the individuals who made the entries, and others if necessary, who will either prove their accuracy, and thus establish the claim to the extent shown by the books, or will show that the books do not correctly represent the transactions in the particular case. The master will report the evidence and his conclusions. These claims are: M. L. Bernstein, William B. Bonbaker, A. A. Bemtgen, A. E. Clifford, B. F. Gilman, Fred. W. Hager, Charles Perillot, Fred. A. Pithman, E. C. Sisum, A. Schussler, Ellen S. White, A. H. Tompkins.